Citation Nr: 1515120	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-09 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability, secondary to the service-connected right knee disease or injury.

2.  Entitlement to service connection for chronic low back disability, secondary to the service-connected right knee disease or injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In April and October 2014, the Board received from the Veteran a motion to correct the transcript of the January 2014 hearing.  In May 2014 and February 2015, the VLJ provided letters to the Veteran in response to his motions to correct the transcript.  Both letters indicate that based on review of the transcript, the VLJ determined that the transcript is an accurate reflection of the hearing as record in January 2014.  The VLJ found that the changes in the transcript suggested by the Veteran are not errors within the meaning of 38 C.F.R. § 20.716.  Therefore, the motions were denied.  


FINDINGS OF FACT

1.  Left knee degenerative arthritis is unrelated to service-connected right knee disease or injury.  Left knee degenerative arthritis was not manifest during service or within one year of separation.

2.  Degenerative disc disease of the lumbar spine is unrelated to service-connected right knee disease or injury.  Degenerative disc disease of the lumbar spine was not manifest during service or within one year of separation.

CONCLUSIONS OF LAW

1.  Left knee degenerative arthritis is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014).

2. Left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  Degenerative disc disease of the lumbar spine is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014).

4. Lumbar spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in June 2010. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with VA examinations.  As the examinations included a review of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim. 

Moreover, in January 2014, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ clarified the issues on appeal.  The VLJ explained the concept of secondary service connection and clarified the type of evidence that would support the Veteran's claim.  During the hearing, the Veteran set forth his arguments and contentions.  This action supplements VA's compliance with the VCAA and comply with 38 C.F.R. § 3.103.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.

Analysis

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis (degenerative joint disease), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).  The Board notes that the Veteran has been granted entitlement to service connection for right knee internal derangement, degenerative changes of the right knee, and total right knee arthroplasty.

The Veteran contends that his left knee and lower back disabilities are related to his service-connected disease or injury.

Service treatment records do not reflect any findings of a lower back disability.  The records do show that the Veteran complained of a left knee problem in service.  There is no indication of the left knee problem being chronic.  A December 1971 separation examination found that his lower extremities and back were normal.  Based upon the normal in-service findings, the absence of pathology in proximity to service and the absence of competent evidence linking the remote onset of the left knee and lower back disabilities to service, we conclude that the left knee and lower back disabilities were not incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  We also note a post-service diagnosis of arthritis.  Arthritis of the spine or left knee was not "noted," identified or diagnosed during service.  In addition, there is no proof of characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 U.S.C.A. §§ 1101, 110, 112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Thus, the left knee degenerative arthritis and degenerative disc disease of the lumbar spine are not presumed to have been incurred in service.  However, the Veteran's main theory of entitlement is of a relationship to a service-connected disease, secondary service connection.  38 C.F.R. § 3.310.

In September 2010, a VA examination was conducted and a negative opinion was rendered.  The examiner diagnosed left knee degenerative arthritis.  He also stated that the Veteran's gait is antalgic.  The examiner opined that it is unlikely that the Veteran's right knee led to the deterioration of the left knee and leg.  He explained that his opinion is based on the VA joints examination in March 2002 and orthopedic examination in March 2009 which indicates that the Veteran walked with a non-antalgic gait.  He also asserted that the Veteran has two major risk factors for ostearthritis of the knees which includes obesity and his occupation-working in auto body shops for more than 40 years.  He cited to a journal which discussed risk factors for knee and hip arthritis.  

The VA received a second opinion from the Veteran's private orthopedic.  In an August 2011 medical report, the examiner noted that the Veteran complained of a low back and left knee pain.  The examiner asserted that the complaints are understandable because the Veteran has had problems with the right knee for about 40 years and because of limping and favoring the left knee to avoid pain in the right he has caused deterioration of the left knee.  He further stated that the compensation of antalgic gait performed with the low back is causing early deterioration of the low back and arthritis.  

In October 2012, a second VA examination was conducted and another negative opinion was rendered.  The examiner diagnosed degenerative disc disease of the lumbar spine.  He also noted the Veteran's left knee degenerative arthritis. 

In regards to the left knee, the examiner stated that it is less likely than not that the Veteran's left knee arthritis is related to the right knee arthritis and knee replacement because the shifting weight from the right knee to the left knee would not have caused the degenerative changes noted in the joint surfaces of the left knee.  

In regards to the back, the examiner stated that he reviewed several studies and all the evidence of record, including the private examiner's opinion.  After review, the examiner opined that it is less likely than not that the Veteran's back disability is proximately due to or the result of the Veteran's service connected condition.  He explained that, in general, a back injury is not caused by body weight shifting due to knee joint conditions.  

In January 2013, the VA received two more private medical opinions.  One opinion is from the above mentioned private orthopedic.  The other opinion is from the Veteran's spine surgeon.  

The private orthopedic stated that the Veteran's left knee was accelerated by the 40 years of limping due to the right knee problems.  He asserted that favoring the left side and gross overuse of the left knee accelerated the deterioration of the joint that has resulted in advanced tricompartmental arthritis.  He recommended a left total knee replacement before the Veteran loses anymore extension.  

The spine surgeon stated that the Veteran has been treated for severe degenerative changes in the lumbar spine.  He noted that the Veteran has a history of chronic degenerative changes in his knees over the past 40 years.  He opined that the degenerative changes on his knees and his abnormal gait have resulted in increased stress on the lumbar spine and progression of his degenerative changes.  

In May 2013, an addendum opinion was rendered by the same October 2012 VA examiner.  The examiner stated that the Veteran's service connected disability has not caused or aggravated his left knee or back disabilities.  The examiner noted that in 2002 the Veteran exhibited no signs of pain or limping with ambulation, and that as late as 2009 he was still noted to ambulate without an antalgic gait.  Thus, the examiner asserted that he disagrees with the private examiner's statements that support a 40 year history of an abnormal gait.  The examiner further added that the greatest risk factors causing the Veteran's back and left knee problems are his occupation at an autobody shop and his body weight.  He stated that the Veteran's occupational requirements to squat, kneel, bend, push and pull, and perform heavy lifting repetitively over a long period of time have a greater influence on the worsening of the Veteran's knee joints and cartilage and his back disability than any other factor.  

After a careful review of the record, the Board has determined that service connection for left knee degenerative arthritis and degenerative disc disease of the lumbar spine is not warranted.  Here, the Board finds that the weight of the more probative evidence of record indicates that the Veteran's left knee degenerative arthritis and degenerative disc disease of the lumbar spine are not caused or aggravated by service-connected disease or injury.

The Board acknowledges that the Veteran has provided private medical opinions expressing that the Veteran's left knee and lumbar spine disabilities are caused or aggravated by his right knee disease or injury.  The Board notes that the private examiners did not review the claims file (containing critical information for an accurate, informed decision) and did not provide detailed rationale for their opinions.  In sum, we conclude that the opinions are, in part, based upon an inaccurate factual premise.  However, being that the opinions are of trained professionals and were based on their examination findings, the opinions are entitled to some probative weight.  

Nevertheless, the Board assigns greater weight to the September 2010, October 2012, and May 2013 VA opinions.  In this regard, the VA examiners reviewed the claims file, including VA examinations in 2002 and 2009.  These examination reports show that the Veteran exhibited no signs of pain or limping with ambulation.    The examiners also considered the Veteran's competent lay statements.  Thereafter, the examiners opined that the Veteran's left knee degenerative arthritis and degenerative disc disease of the lumbar spine are not caused or aggravated by a service-connected disease or injury.  The Board finds the VA examiners' opinions to be highly probative and credible because they too are medical specialist in the field; also their opinions were more thorough and based on clinical evidence.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have left knee degenerative arthritis nor degenerative disc disease of the lumbar spine in service or within one year of service and the weight of the competent and probative evidence shows the Veteran's disabilities are not related to service or service-connected disease or injury.  Accordingly, service connection for a left knee degenerative arthritis and degenerative disc disease of the lumbar spine is not warranted. 

In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left knee degenerative arthritis, to include secondary to a service-connected disease or injury is denied 

Service connection for degenerative disc disease of the lumbar, to include secondary to a service-connected disease or injury is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


